Citation Nr: 0803716	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-31 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date for an increased 
rating for dysthymia, and a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty for training from July 1973 
to September 1974 and has other periods of service in the 
United States Army Reserves.  

This appeal arises from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  In November 2004, the veteran filed a claim for an 
increased rating for her service connected psychiatric 
disability.  

2.  A January 5, 2004 VA examination report reflects the 
veteran's psychiatric disability was productive of 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.  

3.  The veteran's service connected disabilities also include 
a right shoulder disability, evaluated as 30 percent 
disabling since 2000.  

4.  The veteran was unable to secure or follow a 
substantially gainful occupation due to service connected 
disability since January 2004.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 5, 2004 for 
a 50 percent evaluation for dysthymia are met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§  3.400(o), 4.130, Diagnostic 
Code 9433 (2007).

2.  The criteria for an effective date of January 5, 2004 for 
a TDIU are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§  3.400(o) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board has given consideration to 
the provisions of the regulations outlining VA's duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits and the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  In this 
regard, this appeal arises out of the veteran's November 2004 
application for an increased rating.  She was, in fact, 
subsequently awarded an increased rating, and now only 
appeals the effective date for that rating.  As such, her 
original claim has not only been substantiated, it has been 
established.  In view of that, the purposes of the 
aforementioned duties to notify and assist have been 
satisfied.  Moreover, since she was issued a statement of the 
case after her notice of disagreement, and given an 
opportunity to respond to that document, the procedural 
safeguards as set out by 38 U.S.C.A. § 7105, and its 
implementing regulations are also satisfied.  

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof. Otherwise, it is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o)(1) (2007).

A review of the record reflects that in a November 2004 
statement, the veteran sought to establish an increased 
rating for her service connected psychiatric disability, 
rated as 30 percent disabling from May 2002.  (At that time, 
she was also service connected for a shoulder disability, 
rated as 30 percent disability since 2000.)  In connection 
with this claim, she was examined for VA purposes in January 
2005.  The report from that examination noted the veteran had 
poor social relations, insomnia, and that she was depressed 
and irritable.  Her affect was constricted, and she 
apparently had a loss of energy, such that she was unable to 
feel pleasure in her daily activities.  Likewise her ability 
to concentrate was diminished, and the examiner remarked that 
her symptoms seriously interfered with her employment and 
social functioning.  The diagnosis was dysthymic disorder.  

Following a review of this record, the RO concluded the 
evidence showed the veteran's psychiatric disability produced 
occupational and social impairment with reduced reliability 
and productivity due to her various symptoms, which satisfied 
the schedular criteria for a 50 percent rating for her 
psychiatric disability under 38 C.F.R. § 4.130, Diagnostic 
Code 9433.  Accordingly, an increased rating for the 
veteran's psychiatric disability to 50 percent was awarded 
effective from the date of her November 2004 claim.  
Likewise, since the veteran then met the schedular criteria 
for an award of TDIU benefits, and evidence from the Social 
Security Administration that was previously of record showed 
the veteran was considered by that organization to be 
unemployable due to her service connected shoulder and 
psychiatric disability, TDIU benefits were also established 
effective from her November 2004 claim.  The veteran then 
disagreed with the effective dates assigned, and this appeal 
ensued.  

As indicated above, the effective date for an increased 
disability rating may be awarded within one year prior to the 
date of the claim, if the increase in disability occurred 
during that time.  A review of the evidence dated prior to 
the veteran's November 2004 claim, shows that she was 
examined for VA purposes in January 2004.  The report of that 
examination is not as fully descriptive as the January 2005 
examination report, yet its portrayal of the veteran is the 
same.  She is described in 2004 as depressed, with poor 
sleep, and socially isolated, which is essentially the same 
as noted in 2005, where she was found to be depressed, unable 
to take pleasure in daily activities, and irritable, with 
poor social relations and suffering from insomnia.  Likewise, 
her affect was noted to be blunted in 2004, and constricted 
in 2005, and on both occasions she was noted to have only 
fair insight and judgment.  Given this, it may be concluded 
the basis upon which the veteran was awarded an increased 50 
percent evaluation for her psychiatric disability was present 
January 5, 2004, within one year of her application for 
increase.  Accordingly, the criteria for an effective date of 
January 5, 2004 for a 50 percent evaluation for dysthymia are 
met.  

By this decision, the veteran now meets the schedular 
criteria for an award of TDIU benefits as of January 5, 2004.  
(In this regard, 38 C.F.R. § 4.16 provides that TDIU benefits 
may be awarded where there are two or more service connected 
disabilities when one is evaluated at 40 percent or more, and 
there is additional disability to bring the combined 
evaluation to 70 percent or more.  The veteran's 50 percent 
evaluation for dysthymia and 30 percent evaluation for her 
shoulder disability combine to 70 percent.  See 38 C.F.R. 
§ 4.25.)  Given that she meets the schedular criteria for an 
award of TDIU benefits from January 2004, and with the 
evidence at the same time showing that the veteran was 
considered disabled for Social Security Administration 
benefits purposes because of her service connected 
disabilities, the greater weight of the evidence likewise 
supports the conclusion TDIU benefits are warranted based on 
the impairment caused by her service connected disabilities.  

Accordingly, the criteria for an effective date of January 5, 
2004 for a TDIU are met.  



ORDER

An earlier effective date of January 5, 2004 for a 50 percent 
evaluation for dysthymia is granted.  

An earlier effective date of January 5, 2004 for TDIU is 
granted.    



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


